DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2020 has been entered.
Claims 1-35 are cancelled.  Claims 36-48 are newly added 8/3/2020.  Claim 36 is independent.
Response to Amendment
The rejections of claims 1-12 and 24-35 made within the final rejection dated 4/15/2020 are withdrawn in light of Applicants cancellation of the claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 36-48 have been considered but are not persuasive.  Applicants urge Avery do not teach 0.7% organosilane and 20-72 % nonionic/cationic surfactant.  In response, both Baker et al. and Avery et al. are pertinent to the newly presented claims.  Baker et al. is primary in the combination rejection as it guides one of ordinary skill to the similar components in a method of washing similar items (performance gear laundry and sports equipment/shoes) in both 
New Grounds of Claim Rejections - 35 USC § 112
Claims 36-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 36-41, recite material limitation to nonionic/cationic surfactants and it is unclear and indefinite if syntax “/” represents the word “or” or the word “and”.
Claims 36, 39, 41, 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the configuration steps for which patent protection is sought.  Also, the term "configured" is not defined by the claim, the specification does not provide a standard .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-48 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2004/0102350 A1) in view of Avery et al. (US 6,821,943 B2).
Baker et al. teach a sprayable wash cycle composition comprising an enzyme, a nonionic surfactant,[0178] a preservative and an antimicrobial [0101] and a sprayable hand or by washing machine in a washing process of application and agitation by hand and/or machine and further guide one of ordinary skill to dispense via spray [0096-0097] during the wash cycle and optionally also the rinse cycle because Baker et al. specifically contemplate such wash-added/rinse-added cleaning systems in [0097-0099] to impart benefits (recited in their claim 2) to the item being treated.  See claim 42.    It is Examiner’s position that the imparted benefits described in claims 2 and 42 encompass the limitations of claims 43-48.  Also, Baker et al. define washing to encompass both washing machine wash cycles and specifically guides one of ordinary skill to the option of use of the same composition in the rinse cycle.  See [0075] for a teaching of their definition of washing to encompass with aqueous water, by hand and by washing machine.  See also [0561].  Regarding the claimed surfactant configured to bond the organosilane antimicrobial to the laundry, the Baker reference teaches a composition comprising a nonionic surfactant [0178] and an antimicrobial [0101] and teaches that the articles/shoes are disinfected and deodorized by use of the composition.  See abstract.
The claimed cleaning agent comprising at least one chelator, a plurality of nonionic/cationic surfactants, at least one antimicrobial and a plurality of enzymes is met by Baker et al. teaching a sprayable cleaning system [0096] comprising a cleaning agent with at least 1% to about 15% chelator [0102 and 0442]], which teaching guides one of ordinary skill to the claimed 1% chelator.  

Baker et al. teach 0.01 to 0.7 wt % of at least one polydimethylsiloxane [0463-0471] and motivate one of ordinary skill to include in the spray [0096] about 0.01% to about 1% of a benefit agent with antimicrobial actives [0101] in general, and a plurality of enzymes [0534-0536].  
Baker et al. teach in [0391] the compositions comprise from 0.001% to 5%, preferably 0.01% to 1% by weight of an enzyme which range encompasses the claimed 0.7% enzyme of the claims.
Baker et al. teach compositions comprising an antistatic agent, enzyme, surfactant, a preservative and an antimicrobial in claim 2 and [0101] teaching the washing agent for the wash cycle.  It is the Examiner's position that the cleaning system is configured to clean in the wash cycle and protect in the rinse cycle because the art teaches removal of unwanted matter from sports gear and laundry, the cleaning system using a composition for cleaning and washing by hand and/or mechanical washing machine washing.  See [0554] for a step of application by hand.  On page 44, [0564], lines 5-6, Baker et al. teach cleaning in the wash cycle of a washing machine.  It is the Examiner’s position that this application by hand and/or agitation in the wash cycle of a washing machine to impart one or more benefit agents meets the claimed limitation to be used in a wash cycle and a rinse cycle.  See claim 1, and page 43, [0561], line 8-9.  Accordingly, the cleaning system of Baker is configured such that it is capable of delivering a cleaning agent in a washing step and a protective agent is capable of being 
Applicant’s specification in at least [0049] teaches the protective agent antistatic lauryl trimethyl ammonium chloride.  The claimed antistatic agent is met by Baker et al. teaching the same lauryl trimethyl ammonium chloride in [0235] in an amount of at least 3% to at most preferably to about 50% [0180-0181]. See [0108] in Baker et al. teaching the protective agent comprises an antimicrobial for use in the wash or the rinse cycle.  In [0315] Baker et al. teach that the quaternary ammonium salts can be in the protective agent as well to provide the claimed antistatic conditioning. Specifically, the protective agent configured to create a bonded barrier of protection against odors from at least one of bacteria, mold and mildew, and anti-static and fabric softening attributes is met by Baker et al. teaching that the composition disinfects, deodorizes and cleans.  See [0007].  
Baker et al. do not specifically teach 0.7% organosilane antimicrobial as required by the instant claim 36.  Examiner notes that Baker et al. guide one of ordinary skill to a general teaching of silanes in [0465, 0471], but is silent to the percentage as claimed.
Avery et al. teach an antibacterial cleaning composition comprising 0.01-3 wt% of an organosilane 3-trimethoxysilyl)propyldimethyloctadecyl ammonium chloride enhances the residual effectiveness against bacteria. See col.7,ln.32-38.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baker et al. with the claimed 0.7% organosilane antimicrobial as taught by Avery et al. because Avery et al. guide 
One of ordinary skill is motivated to combine the teachings of Baker et al. with that of Avery et al. to arrive at a superior coating formulation and both references are in the analogous art of cleaning. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-36 of copending Application No. 14/879,355.  Although the claims at issue are not identical, they are not patentably distinct from each other because the cleaning system claimed in ‘355 are drawn to a similar composition comprising the same enzyme, surfactant, preservative, and antimicrobial cleaning agent and similar protective agent comprising antistatic agent, surfactant, preservative and antimicrobial having overlapping proportions.  The subject matter as a whole would have been obvious to one having ordinary skill in the art before .  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 36-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 14/743,758 in view of Baker et al. (US 20040102350) and Avery et al. (US 6,821,943 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cleaning system claimed in ‘758 are drawn to a similar composition comprising the same antistatic agent, enzyme, surfactant, preservative, and antimicrobial cleaning agent and similar protective agent comprising antistatic agent, surfactant, preservative and antimicrobial having overlapping proportions differing only in that the instant application requires an organosilane antimicrobial in both the cleaning agent and the protective agent, while the copending claims are limited by a antistatic agent in the protective agent.  It is reasonable for one of ordinary skill in the art to modify ‘758 with the organosilane antimicrobial in both the cleaning agent and protective agent because Baker et al. guide one of ordinary skill to a sprayable wash cycle formulation comprising an enzyme, a surfactant, a preservative and an antimicrobial [0101] in general and Avery et al. teach that 0.01 to about 3 wt% of antimicrobial organosilane further enhances the residual effectiveness against bacteria.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764